Citation Nr: 1638940	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to August 1945.  He died in September 2008.  The Appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Appellant resides within the jurisdiction of the RO in Buffalo, New York.  

In February 2014, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The reopened claim was remanded by the Board in February 2014, June 2014, October 2014, March 2015 and February 2016 for additional development and consideration.   It now returns for appellate review.  

The Appellant testified at a hearing before a Decision Review Officer in October 2012, and at a Board hearing before the undersigned Veterans Law Judge in January 2014.  Transcripts of the hearings are of record. 

Additional evidence has been associated with the claims file subsequent to the most recent adjudication of the claim in a March 2016 supplemental statement of the case.  Specifically, in August 2016, in conjunction with a brief, the Veteran's representative submitted additional evidence, in the form of an additional article and abstract, and did not waive review of the submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2015).  However, the relevant evidence is specifically addressed further in the remand below; thus the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the specific development is completed.

As noted in June 2014, October 2014, March 2015 and February 2016 remands, the issues of an increased rating for the Veteran's service-connected psychiatric disorder for accrued benefits purposes and of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have been raised by the record in the Appellant's June 2014 statement.  Although the record reflects the Appeal Management Center referred these issues to the AOJ via a January 2015 memorandum, these claims have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

As noted above, in August 2016, the Appellant's representative submitted an additional abstract and article and raised an additional issue, which the Board finds requires additional development.  Specifically, the Veteran's representative raised whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder caused the Veteran to use cigarettes and/or alcohol, and if so, did the use of such cause or contribute substantially or materially to his death from death from cancer of the rectum, which necessitates a VA medical opinion.  In consideration of such, the examiner should specifically address the article submitted in August 2016 titled, VA/DoD Clinical Practice Guidelines for Management of Posttraumatic Stress, and which indicated that persons with PTSD are at high risk for cigarette smoking and alcohol use, an August 1945 service treatment record which, in part, noted excessive smoking and drinking, and the May 2014 VA medical opinion, which indicated, in part, that smoking and alcohol have had a link to colon cancer.  Upon remand, a supplemental opinion that addresses such, with an adequate rationale, should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the March 2016 VA clinician or suitable substitute.  After reviewing the claims file, to include this remand, the examiner is requested to furnish an opinion as to the following:

a.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected psychiatric disorder caused the him to use cigarettes and/or alcohol.  The examiner should reconcile the opinion with the article submitted in August 2016, titled VA/DoD Clinical Practice Guidelines for Management of Posttraumatic Stress, and which indicated persons with PTSD are at high risk for cigarette smoking and alcohol use, and the Veteran's August 1945 service treatment record, which, in part, noted excessive smoking and drinking.

b.  If the examiner finds that the Veteran's psychiatric disorder caused the Veteran to use cigarettes and/or alcohol, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the use of cigarettes and/or alcohol due to the service-connected psychiatric disorder caused or contributed substantially or materially to his death from cancer of the rectum.  The examiner should reconcile the opinion with the May 2014 VA medical opinion, which indicated, in part, that smoking and alcohol have had a link to colon cancer.

Any opinion expressed must be supported by a complete rationale. 

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




